Citation Nr: 1728377	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-23 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to August 1969, from March 1970 to January 1973, and from February 1982 to February 1984.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that proceeding has been associated with the claims file.

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2016).


FINDINGS OF FACT

1.  The Veteran has met the percentage criteria for TDIU for his service connected post-traumatic stress disorder (PTSD), and has been unable to secure substantially gainful employment due to PTSD. 

2.  The Veteran has had a single service-connected disability rated total and additional service-connected disabilities rated at least 60 percent.  


CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  The criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §1114 (West 2014); 38 C.F.R. §§ 3.350, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In the present case, the Veteran meets the percentage requirements for a schedular award of a TDIU.  He is currently in receipt of a 70 percent rating for PTSD, effective July 2013 and 50 percent rating, effective October 2011; a 60 percent rating for hypertensive heart disease, effective January 1996 and 30 percent rating, effective August 1994; a 30 percent rating for migraine headaches associated with hypertensive heart disease, effective October 2012; a 10 percent rating for fracture of the right patella with degenerative joint disease, effective October 1989; a 10 percent rating for bilateral fungal infection of the feet, effective October 1989; and a 10 percent rating for fracture of the right lower tibia, effective June 1996 and noncompensable rating, effective February 1984.  

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As an initial matter, the Board notes that while the Veteran meets the percentage requirements for a schedular award of a TDIU based on a combined rating for his PTSD, hypertensive heart disease, migraine headaches, fracture of the right patella with degenerative changes, bilateral fungal infection of the feet, and fracture of the right lower tibia disabilities, during the appeal period the Veteran became eligible for entitlement to SMC benefits.  As will be detailed below, SMC benefits may be obtained on the basis of TDIU being awarded for a single disability.  Thus, the Board has awarded a grant of TDIU for the Veteran's PTSD disability to sufficiently and appropriately follow the spirit of AB v. Brown, and allow for the Veteran to obtain the maximum benefit possible.  Namely, TDIU for PTSD as well as SMC benefits.

The Veteran maintains that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, to include his PTSD, hypertensive heart disease, migraine headaches, fracture of the right lower tibia, fracture of the right lower patella, and bilateral fungal interaction of the feet.  He has reported that he has been unemployed since November 2011.  See November 2011 Application for Increased Compensation Based on Unemployability and July 2013 Statement in Support of Claim.  

The Board notes that the record includes diagnoses of depression and PTSD during the appeal period.  However, the record shows the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.   
The Veteran's April 2012 VA PTSD examination report indicated the Veteran reported having poor relationships with others and withdrawing from others.  The Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

April 2013 VA treatment notes indicated the Veteran had little interest or pleasure in doing this more than half the days and had trouble falling asleep or sleeping to much nearly every day, which made it extremely difficult to do his work, take care of things at home, or get along with others. 

June 2013 VA treatment notes indicated the Veteran felt down and depressed nearly every day and felt tired or had little energy more than half his days, which made it very difficult for him to do work, take care of things at home, or get along with other people. 

The Veteran's November 2014 VA PTSD examination report indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms included irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, problems with concentration, and hypervigilance.  Additional the Veteran experienced anxiety; suspiciousness; panic attacks more than once a week; memory loss for names of close relatives, own occupation, or own name; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and chronic sleep impairment.
Moreover, the Veteran had symptoms of insomnia, intrusive memories, avoidance (avoids crowded areas including theaters, outdoor activities like golf, tennis, and war movies), lack of interest in pleasurable activities, irritability/anger, suspiciousness of others including his family members, emotional detachment with withdrawal, exaggerated startle response in response to triggers (abrupt noises, sudden movements), hypervigilance (scanning environment, checking windows/doors), social isolation, fatigue, and panic attacks (described as sweating with shakiness and heart palpitations) which occurred almost daily.  The Veteran has also reported symptoms of depression which he primarily attributed to his inability to work/inability to "earn a living."

The Veteran's irritability/anger and "voicing [his] opinion" have resulted in withdrawing from other workers.  Although he has never been formally reprimanded for anger problems, he reported that he "backs off" from others, when increased anger has occurred.  However, the Veteran reported that he has become so agitated, to the point, that he has abruptly left jobs due to anger issues and conflicts with other workers.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected PTSD renders him unemployable.  In this regard, the Veteran's PTSD has resulted in "significant distress or impairment" in his social, occupational, or other important areas of functioning.  See November 2014 VA PTSD examination report.  Additionally, the Veteran has had to abruptly leave his jobs due to anger issues and conflicts with other workers.  The Veteran indicated that his previous works as a tax examiner technician was part-time and seasonal and ended because of his disability.  Further, he has not been able to secure employment since 2011.  The Veteran's symptoms of avoidance, suspiciousness of others, withdrawal, exaggerated startle response in response to triggers (abrupt noises, sudden movements), hypervigilance (scanning environment, checking windows/doors), social isolation, fatigue, and daily panic attacks which cause sweating with shakiness and heart palpitations supports a finding that the Veteran is unable to successfully secure and maintain substantially gainful employment.  

Therefore, in light of the totality of the record, and giving due consideration to the Veteran's description of the functional effects of his service-connected PTSD as his disorder relates to his occupational experience, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of a single service-connected disability.  As such, a TDIU is granted due to the Veteran's PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


II.  SMC-At The Housebound Rate

The Board must consider entitlement to SMC if raised by the issue on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the housebound (s) rate is payable if a Veteran has a single service-connected disability rated at 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a TDIU if granted for a single disability; or, on the basis of a temporary total rating.

As discussed above, the Board has awarded entitlement to a 100 percent disability rating on the basis of a TDIU granted for PTSD.  As such, the first element of entitlement to SMC at the statutory housebound (s) rate is shown.  

Service connection has also been established for the following disabilities: hypertensive heart disease, rated as 60 percent disabling; migraine headaches rated as 30 percent disabling; fracture of the right patella with degenerative joint disease rated as 10 percent disabling; bilateral fungal infection of the feet rated as 10 percent disabling; and fracture of the right lower tibia rated as 10 percent disabling.  When combined under 38 C.F.R. § 4.25, these additional service-connected disabilities have a combined evaluation of 60 percent or more.  Accordingly, the second element of entitlement to SMC at the statutory housebound (s) rate is shown.

Therefore, as both elements have been shown, the Board finds entitlement to SMC at the statutory housebound (s) rate is granted.
ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to SMC at the housebound rate is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


